DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment, filed on August 4 of 2022, has been entered.  Claims 9 and 12 have been amended.  No claim has been cancelled, or added.  Claims 1-16 are still pending in this application, with only claim 1 being independent.

Applicant' s amendment to the claims have overcome the objections to the drawings under 37 CFR 1.83(a) as detailed in section 8 of the previous Office Action (mailed June 7, 2022).

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a light emitting diode lighting device including a frame having a shape, a substantially consistent cross-sectional profile, and defining an inner surface; a front panel with a front surface sized and shaped to substantially correspond to the inner surface of the frame, a rear surface shaped to substantially correspond to the inner surface of the frame and having a smaller size than the front surface, and an edge extending between the front and rear surfaces; and an adhesive disposed between the edge and the inner surface of the panel, adjacent the rear surface of the front panel.
While the use and advantages of LED illumination devices including a front lens coupled to a frame are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the front lens having a rear surface having a smaller size than the front surface, with the an adhesive disposed adjacent the rear surface, in combination with the frame having a substantially consistent cross-sectional profile and the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875